 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     This Employment Agreement (“this Agreement”) is made and entered into as of
January 4, 2005 (the “Effective Date”), by and between Werner Co., a
Pennsylvania corporation (the “Company”), and Steven P. Richman (“Executive”).

     The Company hereby agrees to employ Executive, and Executive hereby accepts
such employment, on the terms and conditions hereinafter set forth. The offer of
employment letter dated December 1, 2004 (the “Offer Letter”), is hereby
incorporated herein by reference; however, the provisions of this Employment
Agreement shall supersede the Offer Letter in case there is a discrepancy
between the documents or if the Offer Letter does not address certain issues,
similarly any issues addressed in the Offer Letter but not herein shall be
considered part of this Employment Agreement.

     1. Position.

     From the Effective Date until the termination of Executive’s employment
hereunder (the “Period of Employment”), Executive shall serve in the capacity
indicated on Schedule 1 hereto, and shall have the normal duties and
responsibilities commensurate with such position. During the Period of
Employment, Executive will (a) during normal business hours, devote his full
time and exclusive attention to, and use his best efforts to advance, the
business and welfare of the Company, and (b) not engage in any other employment
activities for any direct or indirect remuneration without the concurrence of
the Board of Directors (the “Board”), provided, however, Executive may serve on
charitable and community boards so long as such activities do not unreasonably
interfere with the performance of his duties under this Agreement and provided
that any such activities are approved in advance by the Board.

     2. Place and Term of Employment.

     (a) Executive’s office shall be at the location set forth on Schedule 1
attached hereto.

     (b) Subject to Section 7 hereunder, the term of this Agreement shall be
through January 3, 2010. This Employment Agreement shall be automatically
renewed for successive

1



--------------------------------------------------------------------------------



 



one (1) year periods unless either party gives notice otherwise within
12 months, but not less than 6 months prior to an expiration.

     3. Compensation.

     3.1 Base Salary. Effective as of January 4, 2005 the Company shall pay
Executive the per annum Base Salary indicated on Schedule 1 attached hereto
during the Period of Employment payable biweekly and otherwise in accordance
with the standard policies of the Company and subject to payroll deductions as
may be necessary or customary in respect of the Company’s salaried employees in
general.

     3.2 Performance Based Compensation. In addition to the Base Salary provided
for in Section 3.1 hereof, commencing on January 4, 2005, Executive shall be
eligible to receive an annual cash bonus (prorated based on service) earned
during the calendar year in an amount equal to 75% of the Base Salary in effect
at the end of such calendar year based upon your personal performance, key
operating metrics of the Company and the extent to which Werner Holding Co.
(PA), Inc.’s (“Holdings”) consolidated Earnings Before Interest, Taxes,
Depreciation and Amortization (“EBITDA”), as defined in Exhibit 1 hereto, equals
or exceeds the percentages of target annual EBITDA with respect to such fiscal
year in accordance with the Plan to be attached as Exhibit 3.

     The EBITDA target shall be set by Holdings’ Board of Directors as part of
its annual budgeting process.

     Bonuses will be payable no later than April of the respective years
following the years with respect to which they were earned.

     4. Benefits.

     During the Period of Employment, Executive shall be entitled to participate
in all benefit plans and programs maintained by the Company which are available
to its executive officers or employees generally, including any and all
perquisites, provided that, (i) Executive’s right to participate in such plans
and programs shall not affect the Company’s right to amend or terminate

2



--------------------------------------------------------------------------------



 



the general applicability of such plans and programs, and (ii) Executive
acknowledges that he shall have no vested rights under or to participate in any
such plan or program except as expressly provided under the terms thereof. The
Company shall provide the Executive with the benefits described on Exhibit 2
hereto, provided, however, the benefits so described may be amended or
terminated by the Board.

     5. Long Term Performance Compensation

     Executive will have the potential to earn up to $5 Million over 5 years to
be vested as follows: a) $1 million time vesting pro-rata equally over 5 years
($200,000/yr with acceleration of any unpaid amounts if there is an exit/sale
for a majority of equity or termination without cause), b) $3 million vesting
pro-rata equally over 5 years ($600,000/yr with the opportunity to be considered
for acceleration of any unpaid amounts if there is an exit/sale for a majority
of equity, performance significantly above agreed upon targets or termination
without cause) upon achievement of annual performance based targets (i.e.
EBITDA), and c) $1 million vesting upon closing of successful exit/sale for
majority of equity. Two-thirds of the vested amount of items (a) and (b) above
would be paid in cash after 5 years and the remainder upon the closing of a
successful exit/sale for a majority of the equity. All vested amounts would be
paid upon death or permanent disability. Additionally, the Company will use its
reasonable best efforts to develop a plan by June 2005 such that Executive would
be eligible for consideration of additional equity, depending on the time frame,
if there is outstanding business performance (equity value) and personal
performance.

     6. Expenses; Taxes.

     Upon presentation of acceptable substantiation therefor, the Company will
pay or reimburse Executive for such reasonable travel, entertainment and other
expenses as he may incur during the Period of Employment in connection with the
performance of his duties hereunder. Federal, state and local income taxes shall
be withheld on all cash and in-kind payments made by the Company to Executive in
accordance with applicable tax laws and regulations.

3



--------------------------------------------------------------------------------



 



     7. Termination of Employment.

     The provisions of this Section 7 shall apply upon termination of
Executive’s employment hereunder. In connection with any termination of
Executive’s employment hereunder, Executive or his beneficiaries shall be
entitled to receive, pro-rated as appropriate, earned but unpaid Base Salary,
unreimbursed amounts pursuant to Section 6 hereof, and unpaid and unreimbursed
payments and benefits under, and in accordance with the terms of, applicable
benefit plans and programs, said payments being collectively referred to as
Standard Termination Payments.

     7.1 For Cause or Not for Good Reason. If the Company terminates Executive’s
employment for Cause (as hereinafter defined) or if Executive terminates his
employment other than for Good Reason (as defined in Section 7.3), the Company’s
obligations to compensate Executive shall in all respects cease as of the date
of such termination, except for Standard Termination Payments. Termination of
Executive’s employment for “Cause” shall mean termination by the Company because
Executive:

     (i) has been convicted of a felony, or has entered a plea of guilty or nolo
contendere to a felony;

     (ii) has committed an act of fraud involving dishonesty for personal gain
which is materially injurious to the Company;

     (iii) has willfully and continually refused to substantially perform his
duties with the Company (other than any such refusal resulting from his
incapacity due to mental illness or physical illness or injury), after a demand
for substantial performance has been delivered to the Executive by the Board,
where such demand specifically identifies the manner in which the Board believes
that the Executive has refused to substantially perform his duties and the
passage of a reasonable period of time for Executive to comply with such demand;
or

     (iv) has willfully engaged in gross misconduct materially and demonstrably
injurious to the Company or its subsidiaries.

4



--------------------------------------------------------------------------------



 



     For purposes of this paragraph, no act or failure to act on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company or its subsidiaries.
Notwithstanding the foregoing, with respect to termination for Cause arising out
of conduct described in clause (ii), (iii) or (iv) above, a termination shall
not be considered for Cause for purposes of this Agreement unless there shall
have been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire Board, at a
meeting of the Board called and held for that purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with his counsel
or other advisors, to be heard at such meeting), finding that in the good faith
opinion of the Board the Executive had engaged in conduct described in clause
(ii), (iii) or (iv) above and specifying the particulars thereof in detail. Such
a finding by the Board of Directors of the Company is a prerequisite to a
termination for Cause pursuant to clauses (ii), (iii) or (iv) above; provided,
however, that such a finding may be challenged, by arbitration pursuant to
section 9.9 hereof, on the merits (i.e., that Cause did not exist) or on the
basis that the Board’s finding was not made in good faith (provided that proof
that Cause for termination existed shall be a complete defense to any showing
that the Board’s findings were not made in good faith).

     If the Executive terminates his employment other than for Good Reason, the
Executive must provide the Company with thirty (30) days written notice prior to
such termination.

     7.2 Upon Death or Permanent Disability. If Executive’s employment is
terminated as a result of death or Permanent Disability (as hereinafter
defined), the Company’s obligation to compensate Executive shall in all respects
cease as of the date of such termination, except for Standard Termination
Payments and all vested Long Term Performance Compensation earned pursuant to
Section 5 hereof, including all applicable disability benefits. The Company may
terminate Executive’s employment hereunder attributable to the “Permanent
Disability” of Executive if Executive becomes physically or mentally
incapacitated or disabled so that he is unable to perform for the Company
substantially the same services as he performed prior to incurring such
incapacity or disability (the Company, at its option and expense, is entitled to
retain a physician reasonably acceptable to Executive to confirm the existence
of such incapacity

5



--------------------------------------------------------------------------------



 



or disability, and the determination of such physician shall be binding upon the
Company and Executive), and such incapacity or disability exists for an
aggregate of six (6) calendar months in any twelve (12) calendar month period.

     7.3 Not For Cause or For Good Reason. If (i) Executive’s employment is
terminated by the Company for a reason other than Cause, Executive’s death or
Executive’s Permanent Disability, or (ii) Executive terminates his employment
for Good Reason (as hereinafter defined), the Company’s obligation to compensate
Executive shall in all respects cease as of the date of such termination,
except: (a) for Standard Termination Payments, (b) that the Company will pay to
Executive an amount equal to: (1) Twelve (12) month’s of the Executive’s base
salary in effect at the time of such termination paid in Twelve (12) equal
monthly payments over the next Twelve (12) months; (2) the bonus that the
Executive earned for the fiscal year immediately preceding the fiscal year in
which his employment terminated (if not already paid) payable when such bonuses
are paid by the Company to its other executives; and (3) provided the
Executive’s employment termination date is after June 30, the bonus that the
Executive earned but did not yet receive for such year, pro-rated for the period
of such year the Executive worked, payable when such bonuses are paid by the
Company to its other executives in the subsequent year. For purposes of this
Agreement, “Good Reason” shall mean a reduction by the Company in the
Executive’s bonus opportunities or base salary as in effect on the Effective
Date or any material breach by the Company of any provision of this Agreement.

     7.4 Release and Satisfaction. At the time of termination of Executive’s
employment, Executive and the Company agree to execute mutual releases whereby
(a) Executive will release, relinquish and forever discharge the Company and any
director, officer, employee, shareholder, controlling person or agent of the
Company from any and all claims, damages, losses, costs, expenses, liabilities
or obligations, whether known or unknown (except as set forth in Section 7.5
hereof other than any such claims, damages losses, costs, expenses, liabilities
or obligations arising under (i) any indemnification arrangement of the Company
with respect to Executive, (ii) any employee benefit plan or program (whether or
not tax-qualified) covering Executive, (iii) any stock purchase or stock option
plan or agreement to which the Company and Executive are parties (or any
document executed in connection therewith) or (iv) this Agreement, to the extent

6



--------------------------------------------------------------------------------



 



the Company or any such person has continuing obligations pursuant to the
express provisions hereof following such termination), which Executive has
incurred or suffered or may incur or suffer as a result of Executive’s
employment by the Company or the termination of such employment, and (b) the
Company will release, relinquish and forever discharge Executive and his heirs,
successors and assigns from any and all claims, damages, losses, costs,
expenses, liability or obligations, whether known or unknown (except as set
forth in Section 7.5 hereof and other than any such claims, damages, losses,
costs, expenses, liabilities or obligations arising under any of the
arrangements or agreements referred to in clauses (i) through (iii) in the
preceding clause (a) of this Section 7.4 or under this Agreement to the extent
Executive or any such person has continuing obligations pursuant to the express
provisions hereof following such termination), which the Company has incurred or
suffered or may incur or suffer as a result of the Company’s employment of
Executive or the termination of such employment.

     7.5 Effect on This Agreement. The termination of Executive’s employment
shall not affect the continuing operation and effect of Sections 7.4 and 8
hereof, nor affect any obligation of the Company to make payments pursuant to
Section 7 hereof, which shall continue in full force and effect upon the Company
and Executive, and its and his heirs, successors and assigns. Nothing in
Section 7.1 or 7.4 hereof shall be deemed to operate or shall operate as a
release, settlement or discharge of any liability of Executive to the Company
(a) from any act or omission by Executive enumerated in Section 7.1 which
constituted a reason for termination of Executive’s employment for Cause or (b)
in connection with any amount Executive owes to the Company pursuant to a loan
or other advance.

     7.6 Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise nor will any payments provided for herein be subject to offset in
respect of any claims which the Company may have against Executive and, except
as specifically provided herein, the amount of any payment or benefit provided
for in this Agreement shall not be reduced by any compensation earned or
benefits received by Executive as the result of employment by a future employer,
by offset against any amount claimed to be owed by him to the Company, or
otherwise.

7



--------------------------------------------------------------------------------



 



     8. Non-Competition; Non-Disclosure of Proprietary Information, Surrender of
Records; Inventions and Patents.

     8.1 Non-Competition

     (a) Executive acknowledges that in the course of his employment with the
Company he will become familiar with the trade secrets and other confidential
information of the Company and its subsidiaries and that his services will be of
special, unique and extraordinary value to the Company. Therefore, Executive
agrees that, during the Period of Employment and for two (2) years thereafter
(the “Noncompete Period”), he shall not directly or indirectly own, manage,
control, participate in, consult with, render services for, or in any manner
engage in any business competing with the businesses of the Company or any of
its subsidiaries (i) which relates to (A) the manufacturing or sale of climbing
equipment or (B) aluminum extrusions or (ii) which is commenced by the Company
or any of its subsidiaries after the Effective Date and as of the date of
termination constitutes or will constitute a material portion of the Company’s
overall future business within the United States and any other geographical area
in which the Company or any of its subsidiaries engage in such businesses.
Nothing herein shall prohibit Executive from being a passive owner of not more
than 2% of the outstanding equity of any class of a corporation or other entity
which is publicly traded so long as Executive has no active participation in the
business of such corporation.

     (b) During the Noncompete Period, Executive shall not directly or
indirectly through another entity (i) induce or attempt to induce any employee
of the Company or any of its subsidiaries to leave the employ of such person, or
in any way interfere with the employee relationship between the Company or any
of its subsidiaries and any employee thereof, (ii) hire any person who was an
employee of the Company or any subsidiary of the Company at any time during the
Employment Period (other than individuals who have not been employed by the
Company or any subsidiary of the Company for a period of at least one (1) year
prior to employment by Executive directly or indirectly through another entity),
or (iii) induce or attempt to induce any customer, supplier, licensee or other
person having a business relationship with the Company or any of its
subsidiaries (A) which relates to (x) the manufacturing or sale of climbing
equipment or (y) aluminum extrusion or (B) which is commenced by the Company or
any of its

8



--------------------------------------------------------------------------------



 



subsidiaries after the Effective Date and as of the date of termination
constitutes or will constitute a material portion of the Company’s overall
future business to cease doing business with the Company or such subsidiaries,
or interfere materially with the relationship between any such customer,
supplier, licensee or other person having a business relationship with the
Company or any of its subsidiaries.

     8.2 Proprietary Information. Executive agrees that he shall not use for his
own purpose or for the benefit of any person or entity other than the Company or
its shareholders or affiliates, nor otherwise disclose to any individual or
entity at any time while he is employed by the Company or thereafter any
proprietary information of the Company unless such disclosure (a) has been
authorized by the Board, (b) is in the good faith judgment of Executive required
in the course of Executive’s employment hereunder, (c) is in the course of such
individual’s or entity’s employment or retention by the Company, or (d) is
required by law, a court of competent jurisdiction or a governmental or
regulatory agency. For purposes of this Agreement, the term “proprietary
information” shall mean: (a) the name or address of any customer, supplier or
affiliate of the Company or any information concerning the transactions or
relations of any customer, supplier or affiliate of the Company or any of its
shareholders; (b) any information concerning any product, technology or
procedure employed by the Company, but not generally known to its customers,
suppliers or competitors, or under development by or being tested by the
Company, but not at the time offered generally to customers or suppliers;
(c) any information relating to the marketing methods, sales margins, discounts,
rebates, supplier incentives, or the like, the capital structure, or results of
any business plan of the Company; (d) any information contained in the Company’s
policies and procedures or employees’ manual; (e) any inventions, innovations,
trade secrets or other items covered by Section 8.4 below; and (f) any other
information which the Board has determined by resolution and communicated to
Executive to be confidential or proprietary. However, proprietary information
shall not include any information that is or becomes generally known to the
public other than through actions of Executive in violation of Sections 8.1, 8.2
or 8.3 hereof or any information which become available to Executive on a
non-confidential basis from a source other then the Company, its affiliates or
their respective employees, provided that such source is not known to Executive
to be subject to any

9



--------------------------------------------------------------------------------



 



obligation of secrecy to the Company or its affiliates provided that such
information was unsolicited and that with regard thereto Executive took no
action.

     8.3 Confidentiality and Surrender of Records. Executive agrees that, while
he is employed by the Company or at any time thereafter, he shall not except as
required by law give any “confidential records” (as hereinafter defined) to, or
permit any inspection or copying of confidential records by, any individual or
entity other than in the course of such individual’s or entity’s employment or
retention by the Company or as required by law, a court of competent
jurisdiction, or a governmental or regulatory agency, nor shall he retain any of
the same following termination of this employment, without the prior approval of
the Board. For purposes hereof, “confidential records” means all correspondence,
memoranda, files, manuals, financial, operating or marketing records, magnetic
tape, or electronic or other media of any kind which may be in Executive’s
possession or under his control or accessible to him which contain any
proprietary information as defined in Section 8.2 above.

     8.4 Inventions and Patents. Executive agrees that all inventions,
innovations, trade secrets, patents and processes in any way relating, directly
or indirectly, to the Company’s or its subsidiaries’ businesses developed by him
alone or in conjunction with others at any time during his employment by the
Company shall belong to the Company. Executive will use his best efforts to
perform all actions reasonably requested by the Executive’s Supervisor or the
Board to establish and confirm such ownership by the Company.

     8.5 Definition of Company. For purposes of this Section 8, the term
“Company” shall include Holdings and any and all of its subsidiaries, ventures
or affiliates (including the Company and any and all of its subsidiaries,
ventures or affiliates) whether currently existing or hereafter formed.

     8.6 Enforcement. The parties hereto agree that the duration and area for
which the covenants set forth in Section 8 are to be effective are reasonable.
In the event that any court or arbitrator determines that the time period or the
area, or both of them, are unreasonable and that any of the covenants are to
that extent unenforceable, the parties hereto agree that such covenants will
remain in full force and effect, first, for the greatest time period, and
second, in the greatest

10



--------------------------------------------------------------------------------



 



geographical area that would not render them unenforceable. The parties intend
that this Agreement will be deemed to be a series of separate covenants, one for
each and every county of each and every state of the United States of America.
Executive agrees that damages are an inadequate remedy for any breach of the
covenants in this Section 8 and that the Company will, whether or not it is
pursuing any potential remedies at law, be entitled to equitable relief in the
form of preliminary and permanent injunctions without bond or other security
upon any actual or threatened breach of this Agreement.

     9. Miscellaneous.

     9.1 Notice. Any notice required or permitted to be given hereunder shall be
deemed sufficiently given if sent by registered or certified mail, postage
prepaid, addressed to the addressee at his or its address last provided the
sender in writing by the addressee for purposes of receiving notices hereunder
or, unless or until such address shall be so furnished, to the address indicated
opposite his or its signature to this Agreement. Each party may also provide
notice by sending the other party a facsimile at a number provided by such other
party.

     9.2 Modification and No Waiver of Breach. No waiver or modification of this
Agreement shall be binding unless it is in writing signed by the parties hereto.
No waiver by a party of a breach hereof by the other party shall be deemed to
constitute a waiver of a future breach, whether of a similar or dissimilar
nature, except to the extent specifically provided in any written waiver under
this Section 9.2.

     9.3 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania, and
all questions relating to the validity and performance hereof and remedies
hereunder shall be determined in accordance with such law.

     9.4 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same Agreement.

11



--------------------------------------------------------------------------------



 



     9.5 Captions. The captions used herein are for ease of reference only and
shall not define or limit the provisions hereof.

     9.6 Entire Agreement. This Agreement together with any agreement, plans or
other documents implementing the terms of this Agreement constitute the entire
agreement between the parties hereto relating to the matters encompassed hereby
and supersede any prior oral or written agreements.

     9.7 Assignment. The rights of the Company under this Agreement may, without
the consent of Executive, be assigned by the Company, in its sole and unfettered
discretion, to any person, firm, corporation or other business entity which at
any time, whether by purchase, merger, or otherwise, directly or indirectly,
acquires all or substantially all of the stock, assets or business of the
Company.

     9.8 Non-Transferability of Interest. None of the rights of Executive to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable except through a testamentary disposition or by the
laws of descent and distribution upon the death of Executive. Any attempted
assignment, transfer, conveyance, or other disposition (other than as aforesaid)
of any interest in the rights of Executive to receive any form of compensation
to be made by the Company pursuant to this Agreement shall be void.

     9.9 Arbitration. Any dispute, claim or controversy arising out of or
relating to this Agreement, or the breach, termination or validity hereof, shall
be finally settled by arbitration in accordance with the then-prevailing
Commercial Arbitration Rules of the American Arbitration Association, as
modified herein (“Rules”). There shall be one arbitrator who shall be jointly
selected by the parties. If the parties have not jointly agreed upon an
arbitrator within twenty days of respondent’s receipt of claimant’s notice of
intention to arbitrate, either party may request the American Arbitration
Association to furnish the parties with a list of names from which the parties
shall jointly select an arbitrator. If the parties have not agreed upon an
arbitrator within ten days of the transmittal date of the list, then each party
shall have an additional five days in which to strike any names objected to,
number the remaining names in order of preference, and return the list to the
American Arbitration Association, which shall then select an arbitrator in

12



--------------------------------------------------------------------------------



 



accordance with Rule 13 of the Rules. The place of arbitration shall be
Pittsburgh, Pennsylvania. By agreeing to arbitration, the parties hereto do not
intend to deprive any court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment or other order in aid of arbitration. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.
Judgment upon the award of the arbitrator may be entered in any court of
competent jurisdiction. Each party shall bear its or his own costs and expenses
in any such arbitration and one-half of the arbitrator’s fees and expenses.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first written above.

                      WERNER CO., a Pennsylvania corporation
 
           

      By:   /s/ Eric J. Werner

--------------------------------------------------------------------------------

Address for Notices:   Name:   Eric J. Werner

      Title:   Vice President, Secretary

  93 Werner Road       and General Counsel

  Greenville, PA 16125-9499        

  Attention: Eric J. Werner, Esq.        

 
General Counsel
       
 
            With a copy to:        
 
           

  Investcorp International Inc.        

  280 Park Avenue, 37th Floor        

  New York, NY 10017        

  Attention: Thomas J. Sullivan        
 
                    EXECUTIVE
 
            Address for Notices:   /s/ Steven P. Richman

--------------------------------------------------------------------------------


      Steven P. Richman

  55 Sandpiper Lane        

  Lake Forest, IL 60045        

14



--------------------------------------------------------------------------------



 



SCHEDULE 1

                                              BONUS                     AMOUNT  
                  AS A                     PERCEN-                     TAGE OF  
  LOCATION OF           BASE TITLE   OFFICE   BASE SALARY   SALARY
President and Chief Executive Officer
  [TO BE DETERMINED]   $ 400,000       75 %

15



--------------------------------------------------------------------------------



 



EXHIBIT 1

EARNINGS BEFORE INTEREST, TAXES,
DEPRECIATION AND AMORTIZATION

     Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”)
is defined as Consolidated Net Income (loss) of Holdings and its subsidiaries as
it would appear on a statement of income (loss), which shall (i) exclude or be
adjusted otherwise for all acquisitions and additional equity contributions to
the extent such acquisitions and/or equity contributions materially change
target EBITDA for any particular Fiscal Year, (ii) reflect a reduction for all
management and employment bonuses payable with respect to the Fiscal Year of
Holdings prepared in accordance with U.S. GAAP consistently applied and (iii) be
adjusted for any material Board approved amendment to the capital expenditure
plan: plus (minus) the following amounts, to the extent such amounts are
otherwise taken into account in determining EBITDA (prior to adjustment):

     1. Any provision (benefit) for taxes (including franchise taxes) deducted
(added) in calculating such consolidated net income (loss); plus

     2. Any interest expense (net of interest income), deducted in calculating
such consolidated net income (loss); plus

     3. Amortization expenses deducted in calculating consolidated net income
(loss); plus

     4. Depreciation expense deducted in calculating consolidated net income
(loss); plus

     5. Management fees paid to Investcorp; plus (minus)

     6. Any unusual losses (gains) deducted (added) in calculating consolidated
net income (loss). (Unusual items are intended to include transactions
considered outside the ordinary course of business. EBITDA will be adjusted to
eliminate the effects, if any, of such

1



--------------------------------------------------------------------------------



 



transactions, the intent being to calculate EBITDA as if such transactions had
not occurred; plus (minus)

     7. Any compensation expense (income) deducted (added) in calculating
consolidated net income (loss) attributable to transactions involving equity
securities of Holdings or its subsidiaries.

     The Executive and his representative shall be provided reasonable
opportunity to review the computation of EBITDA and reasonable access to the
data and information supporting much computation, but Holding’s Board of
Director’s determination shall be conclusive and binding.

2



--------------------------------------------------------------------------------



 



EXHIBIT 2

List of current Employee Benefits

Term Life Insurance

Health/Dental Insurance

Long Term Disability Insurance

Accidental Death & Dismemberment Insurance

Travel Insurance

401(k) Savings Plan

Relocation Benefits

Company Car per Policy

Vacation per Policy

Laptop Computer

Cellular Telephone

Internet E-Mail and Web Surfing Account

1



--------------------------------------------------------------------------------



 



EXHIBIT 3
2005 WERNER PERCS (TO BE PROVIDED)

1